DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/191,431 filed 
03/03/2021.

Claims Status
2.	This office action is based upon claims received on 03/03/2021, which replace all prior or other submitted versions of the claims.
	- Claims 1-30 are pending.
- Claims 1-4, 7-9, 11-14, 17-19, 21-24, 27-28, 30 are rejected.
- Claim 5, 6, 10, 15, 16, 20, 25, 26, 29 are objected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving, means for determining, means for transmitting  in claims 21, 22, 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 21, 23, 23 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 3, ¶0047-¶0055, FIG. 9, ¶0081, FIG. 10, ¶0085.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) recite(s), inter alia, “A computer-readable medium...” as in claim 30. After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a “A computer-readable medium” and what is not to be included as “A computer-readable medium”.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called computer-readable medium, machine-readable storage medium, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage medium or machine-readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer-readable storage medium or machine-readable storage of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer-readable storage medium or a machine-readable storage that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to “A computer-readable medium” as in “A non-transitory computer-readable medium” to the claim(s). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 103
6.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-4, 9, 11-14, 19, 21-24, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-20090073916-A1) referenced hereafter as “Zhang”, in view of Kang et al. (US-20050089057-A1) referenced hereafter as “Kang”.

Regarding Claim 1. Zhang teaches: A method of wireless communication of a first radio unit (RU) (Zhang FIG. 12 & ¶0061; NOTE: procedures associated with RS2  i.e. first RU), 
comprising: receiving, from a control unit, a configuration (Zhang – FIG. 12 & ¶0061…..the base station 14 will provide uplink resource allocations…. to the relay stations RS1 and RS2 …..The base station 14 will also send an uplink (UL) map….. that will be used by relay stations RS1 and RS2, and perhaps the base station: NOTE: Base station i.e. control unit sends i.e. Relay units including first RU receives resource allocations and map i.e. a configuration ) for relaying or repeating data received from a second RU  (Zhang - FIG. 12 & ¶0061…..the base station 14 will provide uplink resource allocations for the transmissions for the mobile station 16 to the relay stations RS1 and RS2 (step 700). The base station 14 will also send an uplink (UL) map message identifying the uplink resources that will be used by relay stations RS1 and RS2, and perhaps the base station 14 to the mobile station 16 (step 702); NOTE: Base station i.e. control unit sends i.e. Relay units including first RU receives resource allocations and map i.e. a configuration for transmitting and relaying transmissions from a MS i.e. for relaying data from the MS via RS1 to RS2 i.e. via second RU sent from Second RU to first RU ) to a receiving unit (Zhang - Fig. 12 & ¶0061…. See above…. The mobile station 16 will then transmit data at the allocated time and over the allocated channel (step 704). The transmitted data may be received by the relay station RS1, relay station RS2, and the base station 14.; NOTE: Transmissions relayed via relays Second RU to First RU to BS i.e. control unit See Step 704); 
determining first feedback associated with data (Zhang FIG. 14A & ¶0066….an H-ACK is sent back to relay station RS2…S810; NOTE: transmit a first H-ACK i.e. feedback associated with a data transmission P1 );
and transmitting second feedback to at least one of the receiving unit or the control unit (Zhang FIG. 14 A & ¶0068… an H-ACK back to the base station 14 via the physical layer (step 822)…; NOTE: transmit a second H-ACK i.e. feedback back to the base station i.e. control unit or receiving unit associated with the control unit );
Zhang does not appear to explicitly teach or strongly suggest: determine whether first feedback is received from the second RU; the second feedback including first information indicating at least one of the first feedback or whether the first feedback was received.
Kang discloses: determine whether first feedback (Kang - FIG. 4 & ¶0016….When the CTS message transmitted by the node B reaches the node A, the node A transmits packets to the node B in response to the received CTS message, and the node B transmits the ACK message in response to the received packets; NOTE: the ACK message transmitted by node B(i.e. second RU) is the first feedback) associated with the data (Kang - FIG. 4 & ¶0016…..…..a node A intends to communicate with a node D that is located outside a communication range…..; NOTE: a data packet depicted, is the data packet sent from B to C  sent via node B (i.e. Second RU) to node C (i.e. (first RU, where the data packet received by first RU from second RU) through to node D (i.e. Receiving unit)) is received from the second RU (Kang - FIG. 4 & ¶0016….See above…., and the node B transmits the ACK message …; NOTE: when node B (i.e. second RU) transmits the ACK message (i.e. first feedback associated with the data) to all nodes where node C (i.e. the first RU) is depicted as also receiving the ACK message (i.e. first feedback)  from node B (second RU), node C (i.e. first RU) determines that node B (i.e. the second RU) sent the first feedback associated with data is received from node B (i.e. second RU) and node C (i.e. first RU) accordingly performs CTS transmittal); 
and transmitting second feedback to at least one of the receiving unit or the control unit (Kang - FIG. 4 & ¶0016…. Thereafter, the same process as above is performed from the node B to a node C, and from the node C to the node D, resulting in that the node A can communicate with the node D located outside the communication range; NOTE: node C (i.e. first RU) is depicted as transmitting another ACK message (i.e. second feedback) to all nodes including depicted as received by node D (i.e. receiving unit) confirming receipt of the data packet), the second feedback including first information indicating at least one of the first feedback or whether the first feedback was received (Kang - FIG. 4 & ¶0016..See above…. Thereafter, the same process as above is performed ….; NOTE: node C (i.e. first RU) is depicted as transmitting another ACK message (i.e. second feedback) to all nodes including depicted as received by node D (i.e. receiving unit) confirming receipt of the data packet as well as consequently confirming i.e. including first information indicating  receipt of the prior transmitted ACK i.e. first feedback from node B (i.e. second RU) or that the first feedback was received and hence node C sends ACK when it receives the data (i.e. the same data) transmitted from nodeB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Kang, since Kang enables maximizing communication efficiency in a multi-hop network with its complexity minimized by extending a MAC protocol based on a IEEE 802.11 DCF to a reservation-based MAC in the multi-hop network (Kang - ¶0039).

Regarding Claim 2. Zhang in view of Kang teaches: The method of claim 1, 
furthermore Kang teaches: further comprising determining whether the data from the second RU is received (Kang - FIG. 4 & ¶0016 See claim 1 ….When the CTS message transmitted by the node B reaches the node A, the node A transmits packets to the node B in response to the received CTS message, and the node B transmits the ACK message in response to the received packets… Thereafter, the same process as above is performed …. from the node C to the node D; NOTE: when node C (i.e. first RU) determines whether the data from node B (i.e. second RU) has been received, node C(i.e. first RU) transmits ACK ), 
wherein the second feedback further includes second information indicating whether the data from the second RU was received (Kang - FIG. 4 & ¶0016..See Claim 1….; NOTE: node C (i.e. first RU) is depicted as transmitting another ACK message (i.e. second feedback) to all nodes including depicted as received by node D (i.e. receiving unit) confirming receipt of the data packet as well as consequently confirming i.e. including first information indicating  receipt of the prior transmitted ACK i.e. first feedback from node B (i.e. second RU) or that the first feedback was received and hence node C sends ACK (i.e. second feedback) when it receives the data (i.e. second information indicated by the second feedback that the same data is received) transmitted from nodeB (i.e. second RU)). 
 
Regarding Claim 3. Zhang in view of Kang teaches: The method of claim 2, 
furthermore Kang teaches: further comprising transmitting the data to the receiving unit when the data is determined to be received from the second RU (Kang - FIG. 4 & ¶0016 See claim 1 ….When the CTS message transmitted by the node B reaches the node A, the node A transmits packets to the node B in response to the received CTS message, and the node B transmits the ACK message in response to the received packets… Thereafter, the same process as above is performed …. from the node C to the node D; NOTE: when node C (i.e. first RU) determines whether the data from node B (i.e. second RU) has been received, node C (i.e. first RU) transmits ACK (i.e. second feedback) and transmits the same data received from node B (i.e. second RU ) to node D (i.e. receiving unit) in a manner depicted by node B transmitting to node C ), 
the data being repeated or relayed to the receiving unit (Kang - FIG. 4 & ¶0016 See claim 1 …. the same process as above is performed …. from the node C to the node D; NOTE: node C (i.e. first RU) transmits ACK (i.e. second feedback) and transmits the same data (i.e. relays) received from node B (i.e. second RU ) to node D (i.e. receiving unit)).  

Regarding Claim 4. Zhang in view of Kang teaches: The method of claim 1, 
furthermore Kang teaches: wherein the first feedback is determined to be received (Kang - FIG. 4 & ¶0016….See Claim 1…., and the node B transmits the ACK message …; NOTE: when node B (i.e. second RU) transmits the ACK message (i.e. first feedback associated with the data) to all nodes where node C (i.e. the first RU) is depicted as also receiving the ACK message (i.e. first feedback)  from node B (second RU), node C (i.e. first RU) determines that node B (i.e. the second RU) sent the first feedback associated with data is received from node B (i.e. second RU) and node C (i.e. first RU) accordingly performs random back-off), 
and the first feedback includes whether the data is received at the second RU (Kang - FIG. 4 & ¶0016….See Claim 1…. When the CTS message transmitted by the node B reaches the node A, the node A transmits, and the node B transmits the ACK message …; NOTE: when node B (i.e. second RU) subsequent to transmitting the CTS receives initial data (the data) from node A, node B transmits the ACK message (i.e. first feedback associated with the data) to all nodes where node C (i.e. the first RU) is depicted as also receiving the ACK message (i.e. first feedback)  from node B (second RU), node C (i.e. first RU) determines from the first feedback (i.e. first feedback includes indication) that first feedback is associated with data being received at the node B (i.e. the second RU) and node C (i.e. first RU) accordingly subsequently performs CTS transmission).

Regarding Claim 9. Zhang in view of Kang teaches:  The method of claim 1, 
furthermore Zhang discloses wherein the control unit comprises one of a distributed unit (DU), a base station (Zhang – FIG. 12 & ¶0061…..See claim 1the base station 14 will provide uplink resource allocations…. to the relay stations RS1 and RS2 …..The base station 14 will also send an uplink (UL) map….. that will be used by relay stations RS1 and RS2, and perhaps the base station: NOTE: Base station i.e. control unit sends i.e. Relay units including first RU receives resource allocations and map i.e. a configuration ), or a user equipment (UE) and the receiving unit comprises one of a third RU (Zhang - Fig. 12 & ¶0061…. Claim 1….; NOTE: Transmissions relayed via relays Second RU to First RU to BS i.e. Receive unit of the base station comprising control unit See Step 704), the DU, the control unit (Zhang - Fig. 12 & ¶0061…. Claim 1….; NOTE: Transmissions relayed via relays Second RU to First RU to BS i.e. Receive unit of the base station comprising control unit See Step 704), or a UE.

Regarding Claim 11. Zhang teaches: An apparatus for wireless communication at a first radio unit (RU) (Zhang - FIG. 12 & ¶0061 …RS2..; Fig. 18 & ¶0088…. a relay station; NOTE: Relay station RS2 i.e. first RU), comprising: a memory; and at least one processor coupled to the memory (Zhang – FIG. 18 ¶0088… include a control system 32', a baseband processor 34', transmit circuitry 36', receive circuitry 38', one or more antennas 40', and user interface circuitry 42; NOTE: relay device with processor and computational processing ability with known processing structures – memory processor etc.)
(See the rejection of Claim 1, Claim 11 recites similar and parallel features to Claim 1, and Claim 11 pertains to an Apparatus associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
and configured to: receive, from a control unit, a configuration (Zhang – FIG. 12 & ¶0061…..the base station 14 will provide uplink resource allocations…. to the relay stations RS1 and RS2 …..The base station 14 will also send an uplink (UL) map….. that will be used by relay stations RS1 and RS2, and perhaps the base station: NOTE: Base station i.e. control unit sends i.e. Relay units including first RU receives resource allocations and map i.e. a configuration ) for relaying or repeating data received from a second RU (Zhang - FIG. 12 & ¶0061…..the base station 14 will provide uplink resource allocations for the transmissions for the mobile station 16 to the relay stations RS1 and RS2 (step 700). The base station 14 will also send an uplink (UL) map message identifying the uplink resources that will be used by relay stations RS1 and RS2, and perhaps the base station 14 to the mobile station 16 (step 702); NOTE: Base station i.e. control unit sends i.e. Relay units including first RU receives resource allocations and map i.e. a configuration for transmitting and relaying transmissions from a MS i.e. for relaying data from the MS via RS1 to RS2 i.e. via second RU sent from Second RU to first RU )  to a receiving unit (Zhang - Fig. 12 & ¶0061…. See above…. The mobile station 16 will then transmit data at the allocated time and over the allocated channel (step 704). The transmitted data may be received by the relay station RS1, relay station RS2, and the base station 14.; NOTE: Transmissions relayed via relays Second RU to First RU to BS i.e. control unit See Step 704); 
determine first feedback associated with data (Zhang FIG. 14A & ¶0066….an H-ACK is sent back to relay station RS2…S810; NOTE: transmit a first H-ACK i.e. feedback associated with a data transmission P1 );
and transmit second feedback to at least one of the receiving unit or the control unit (Zhang FIG. 14 A & ¶0068… an H-ACK back to the base station 14 via the physical layer (step 822)…; NOTE: transmit a second H-ACK i.e. feedback back to the base station i.e. control unit or receiving unit associated with the control unit );
Zhang does not appear to explicitly teach or strongly suggest: determine whether first feedback is received from the second RU; the second feedback including first information indicating at least one of the first feedback or whether the first feedback was received.
Kang discloses: determine whether first feedback (Kang - FIG. 4 & ¶0016….When the CTS message transmitted by the node B reaches the node A, the node A transmits packets to the node B in response to the received CTS message, and the node B transmits the ACK message in response to the received packets; NOTE: the ACK message transmitted by node B(i.e. second RU) is the first feedback) associated with the data (Kang - FIG. 4 & ¶0016…..…..a node A intends to communicate with a node D that is located outside a communication range…..; NOTE a data packet depicted, is the data packet sent from B to C  sent via node B (i.e. Second RU) to node C (i.e. (first RU, where the data packet received by first RU from second RU) through to node D (i.e. Receiving unit)) is received from the second RU (Kang - FIG. 4 & ¶0016….See above…., and the node B transmits the ACK message …; NOTE: when node B (i.e. second RU) transmits the ACK message (i.e. first feedback associated with the data) to all nodes where node C (i.e. the first RU) is depicted as also receiving the ACK message (i.e. first feedback)  from node B (second RU), node C (i.e. first RU) determines that node B (i.e. the second RU) sent the first feedback associated with data is received from node B (i.e. second RU) and node C (i.e. first RU) accordingly performs CTS transmittal); 
and transmit second feedback to at least one of the receiving unit or the control unit (Kang - FIG. 4 & ¶0016…. Thereafter, the same process as above is performed from the node B to a node C, and from the node C to the node D, resulting in that the node A can communicate with the node D located outside the communication range; NOTE: node C (i.e. first RU) is depicted as transmitting another ACK message (i.e. second feedback) to all nodes including depicted as received by node D (i.e. receiving unit) confirming receipt of the data packet), the second feedback including first information indicating at least one of the first feedback or whether the first feedback was received (Kang - FIG. 4 & ¶0016..See above…. Thereafter, the same process as above is performed ..; NOTE: node C (i.e. first RU) is depicted as transmitting another ACK message (i.e. second feedback) to all nodes including depicted as received by node D (i.e. receiving unit) confirming receipt of the data packet as well as consequently confirming i.e. including first information indicating  receipt of the prior transmitted ACK i.e. first feedback from node B (i.e. second RU) or that the first feedback was received and hence node C backs sends ACK when it receives the data (i.e. the same data) transmitted from nodeB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Kang, since Kang enables maximizing communication efficiency in a multi-hop network with its complexity minimized by extending a MAC protocol based on a IEEE 802.11 DCF to a reservation-based MAC in the multi-hop network (Kang - ¶0039).

Regarding Claim 12. Zhang in view of Kang teaches: The apparatus of claim 11, 
(See the rejection of Claim 2, Claim 12 recites similar and parallel features to Claim 2, and Claim 12 pertains to an Apparatus associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate) wherein the at least one processor is further configured to determine whether the data from the second RU is received, wherein the second feedback further includes second information indicating whether the data from the second RU was received (See the rejection of Claim 2, Claim 12 recites similar and parallel features to Claim 2, and Claim 12 pertains to an Apparatus associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).
  
Regarding Claim 13. Zhang in view of Kang teaches: The apparatus of claim 12,
(See the rejection of Claim 3, Claim 13 recites similar and parallel features to Claim 3, and Claim 13 pertains to an Apparatus associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate) 
wherein the at least one processor is further configured to transmit the data to the receiving unit when the data is determined to be received from the second RU, the data being repeated or relayed to the receiving unit (See the rejection of Claim 3, Claim 13 recites similar and parallel features to Claim 3, and Claim 13 pertains to an Apparatus associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 14. Zhang in view of Kang teaches: The apparatus of claim 11, 
(See the rejection of Claim 4, Claim 14 recites similar and parallel features to Claim 4, and Claim 14 pertains to an Apparatus associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)
wherein the first feedback is determined to be received, and the first feedback includes whether the data is received at the second RU (See the rejection of Claim 4, Claim 14 recites similar and parallel features to Claim 4, and Claim 14 pertains to an Apparatus associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 19. Zhang in view of Kang teaches: The apparatus of claim 11, (See the rejection of Claim 9, Claim 19 recites similar and parallel features to Claim 9, and Claim 19 pertains to an Apparatus associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
wherein the control unit comprises one of a distributed unit (DU), abase station, or a user equipment (UE) and the receiving unit comprises one of a third RU, the DU, the control unit, or a UE(See the rejection of Claim 9, Claim 19 recites similar and parallel features to Claim 9, and Claim 19 pertains to an Apparatus associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 21. Zhang teaches: An apparatus for wireless communication at a first radio unit (RU) (Zhang - FIG. 12 & ¶0061 …RS2..; Fig. 18 & ¶0088…. a relay station; NOTE: Relay station RS2 i.e. first RU), 
(See the rejection of Claim 1, Claim 21 recites similar and parallel features to Claim 1, and Claim 21 pertains to an Apparatus associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate)
comprising: means for receiving (Zhang FIG. 18 & ¶0088…..receive circuitry 38' receives radio frequency signals bearing information from one or more base stations 14 or mobile stations 18; NOTE: receive circuitry i.e. means for receiving), from a control unit, a configuration for relaying or repeating data received from a second RU to a receiving unit; means for determining (Zhang FIG. 18 & ¶0088…..baseband processor 34' and control system 32' operate in a fashion similar to the corresponding elements of the mobile station 16 and the base station 14;¶0079 … baseband processor… receives digitized data, which may represent voice, data, or control information…. under the control of control system; NOTE: processor 34' and control system 32 i.e. means for determining) whether first feedback associated with the data is received from the second RU; and means for transmitting (Zhang FIG. 18 & ¶0088…..the transmit circuitry 36' transmits radio frequency signals to one or more base stations or mobile stations; NOTE: transmit circuitry i.e. means for transmitting) second feedback to at least one of the receiving unit or the control unit, the second feedback including first information indicating at least one of the first feedback or whether the first feedback was received
(See the rejection of Claim 1, Claim 21 recites similar and parallel features to Claim 1, and Claim 21 pertains to an Apparatus associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 22. Zhang in view of Kang teaches: The apparatus of claim 21, (See the rejection of Claim 2, Claim 22 recites similar and parallel features to Claim 2, and Claim 22 pertains to an Apparatus associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate)further comprising means for determining whether the data from the second RU is received, wherein the second feedback further includes second information indicating whether the data from the second RU was received(See the rejection of Claim 2, Claim 22 recites similar and parallel features to Claim 2, and Claim 22 pertains to an Apparatus associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 23. Zhang in view of Kang teaches: The apparatus of claim 22, 
(See the rejection of Claim 3, Claim 23 recites similar and parallel features to Claim 3, and Claim 23 pertains to an Apparatus associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
further comprising means for transmitting the data to the receiving unit when the data is determined to be received from the second RU, the data being repeated or relayed to the receiving unit(See the rejection of Claim 3, Claim 23 recites similar and parallel features to Claim 3, and Claim 23 pertains to an Apparatus associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 24. Zhang in view of Kang teaches: The apparatus of claim 21, 
(See the rejection of Claim 4, Claim 24 recites similar and parallel features to Claim 4, and Claim 24 pertains to an Apparatus associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate)
wherein the first feedback is determined to be received, and the first feedback includes whether the data is received at the second RU(See the rejection of Claim 4, Claim 24 recites similar and parallel features to Claim 4, and Claim 24 pertains to an Apparatus associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 28. Zhang in view of Kang teaches: The apparatus of claim 21, 
(See the rejection of Claim 9, Claim 28 recites similar and parallel features to Claim 9, and Claim 28 pertains to an Apparatus associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate) wherein the control unit comprises one of a distributed unit (DU), abase station, or a user equipment (UE) and the receiving unit comprises one of a third RU, the DU, the control unit, or a UE(See the rejection of Claim 9, Claim 28 recites similar and parallel features to Claim 9, and Claim 28 pertains to an Apparatus associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 30. Zhang teaches: A computer-readable medium of a first radio unit (RU) storing computer executable code, the code when executed by a processor causes the processor (Zhang – FIG. 18 ¶0088… include a control system 32', a baseband processor 34', transmit circuitry 36', receive circuitry 38', one or more antennas 40', and user interface circuitry 42…..baseband processor 34' and control system 32' operate in a fashion similar to the corresponding elements of the mobile station 16 and the base station 14; ¶0082….implemented in one or more digital signal processors (DSPs) and application specific integrated circuits (ASICs); NOTE: relay device with processor and computational processing ability with known processing structures – memory, cache, buffers etc. associating with computational processing etc. i.e. known computer readable medium)
(See the rejection of Claim 1, Claim 30 recites similar and parallel features to Claim 1, and Claim 30 pertains to an Apparatus associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 30. Where applicable, minor differences between claims are noted as appropriate)
to: receive, from a control unit, a configuration for relaying or repeating data received from a second RU to a receiving unit; determine whether first feedback associated with the data is received from the second RU; and transmit second feedback to at least one of the receiving unit or the control unit, the second feedback including first information indicating at least one of the first feedback or whether the first feedback was received(See the rejection of Claim 1, Claim 30 recites similar and parallel features to Claim 1, and Claim 30 pertains to an Apparatus associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 30. Where applicable, minor differences between claims are noted as appropriate). 

8.	Claims 7, 8, 17, 18, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kang further in view of Ko et al. (US-20120320862-A1) referenced hereafter as “Ko”.

Regarding Claim 7. Zhang in view of Kang teaches: The method of claim 1, 
furthermore Kang teaches: the first feedback (Kang - FIG. 4 & ¶0016….See claim1 ; NOTE: the ACK message transmitted by node B(i.e. second RU) is the first feedback). 
While it is known in the art that conveying feedback typically comprises bits (See Ko et. al utilized in this rejection)
Zhang in view of Kang does not appear to explicitly disclose: wherein feedback comprises b bits;
	Ko discloses: wherein feedback comprises b bits (Ko - ¶0044…. can be applied to… OFDMA may be embodied through wireless (or radio) technology such as Institute of Electrical and Electronics Engineers (IEEE) 802.11 (Wi-Fi)…. E-UTRA (Evolved UTRA)….LTE....; ¶0221… CQI/PMI/RI feedback types for PUCCH reporting modes; ¶0223…..Type 2 for a WB CQI feedback and a WB PMI feedback, the bit size may be 6 bits (=4 bits (CQI: 1 CW)+2 bits (PMI: 2 Tx antennas and rank 1), 8 bits (=7 bits (CQI: 2 CWs)+1 bit (2 Tx antennas and rank 1)…; NOTE: feedback comprising a feedback for CQI 4 bits (i.e. b bits) + another feedback for PMI 2 bits (i.e. B + 2 bits)  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang in view of Kang with the teachings of Ko, since Ko enables providing efficient feedback in a wireless communication system that supports multiple antennas (Ko - ¶0012).

Regarding Claim 8. Zhang in view of Kang and Ko teaches: The method of claim 7,
furthermore Kang discloses: the transmitted second feedback (Kang - FIG. 4 & ¶0016 See claim1 ……; NOTE: node C (i.e. first RU) is depicted as transmitting another ACK message (i.e. second feedback) to all nodes including depicted as received by node D (i.e. receiving unit) confirming receipt of the data packet)
furthermore Ko discloses wherein feedback comprises one of b+1 bits or b+2 bits (Ko - ¶0044…. See Claim 7; ¶0221…..See claim 7 CQI/PMI/RI feedback types for PUCCH reporting modes; ¶0223…..See claim 7; NOTE: feedback comprising a feedback for CQI 4 bits (i.e. b bits) + another feedback for PMI 2 bits (i.e. b + 2 bits) or  8 bits (=7 bits (i.e. b bits) (CQI: 2 CWs) +1 bit (i.e. b +1 bits)  (2 Tx antennas and rank 1) ).  

Regarding Claim 17. Zhang in view of Kang teaches: The apparatus of claim 11, 
(See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and Claim 17 pertains to an Apparatus associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)wherein the first feedback comprises b bits (See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and Claim 17 pertains to an Apparatus associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 18. Zhang in view of Kang and Ko teaches: The apparatus of claim 17, 
(See the rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and Claim 18 pertains to an Apparatus associated to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)wherein the transmitted second feedback comprises b+1 bits or b+2 bits(See the rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and Claim 18 pertains to an Apparatus associated to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 27. Zhang in view of Kang teaches: The apparatus of claim 21, 
furthermore Kang teaches: the first feedback (Kang - FIG. 4 & ¶0016….See claim1 ; NOTE: the ACK message transmitted by node B(i.e. second RU) is the first feedback), and the transmitted second feedback (Kang - FIG. 4 & ¶0016 See claim1 ……; NOTE: node C (i.e. first RU) is depicted as transmitting another ACK message (i.e. second feedback) to all nodes including depicted as received by node D (i.e. receiving unit) confirming receipt of the data packet),
While it is known in the art that conveying feedback typically comprises bits (See Ko et. al utilized in this rejection)
Zhang in view of Kang does not appear to explicitly disclose: feedback comprises b bits and feedback comprises one of b+2 bits or b+1 bits.
Ko discloses: wherein feedback comprises b bits and feedback comprises one of b+1 bits or b+2 bits (Ko - ¶0044…. can be applied to… OFDMA may be embodied through wireless (or radio) technology such as Institute of Electrical and Electronics Engineers (IEEE) 802.11 (Wi-Fi)…. E-UTRA (Evolved UTRA)….LTE....; ¶0221… CQI/PMI/RI feedback types for PUCCH reporting modes; ¶0223…..Type 2 for a WB CQI feedback and a WB PMI feedback, the bit size may be 6 bits (=4 bits (CQI: 1 CW)+2 bits (PMI: 2 Tx antennas and rank 1), 8 bits (=7 bits (CQI: 2 CWs)+1 bit (2 Tx antennas and rank 1)…; NOTE: feedback comprising a feedback for CQI 4 bits (i.e. b bits) + another feedback for PMI 2 bits (i.e. B + 2 bits)  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang in view of Kang with the teachings of Ko, since Ko enables providing efficient feedback in a wireless communication system that supports multiple antennas (Ko - ¶0012).

Allowable Subject Matter
10. 	Claims 5, 6, 10, 15, 16, 20, 25, 26, 29 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to all of the following conditions:
(1)  that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response,
(3) that the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations,
(4) that all pending issues associated with the claims including:
 	(a) clarifying applicable issues related with claim objections under minor informalities and/or 112 rejections, 
(b) issues related with the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations, including the independent claims, 
are all acceptably resolved, and do not result in a case where, given the scope of any applicant claimed amendments and/or arguments, examination would require would require further consideration.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 5, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the first feedback is determined to be received and the first RU is an (i-1)th hop of n hops for the data where i < n-1, and the first feedback includes whether an RU at hop i received feedback from an RU at hop i+1, the feedback received at the RU at hop i from the RU at hop i+1 when feedback is received at the RU at hop i from the RU at hop i+1, and whether the data is received at the RU at hop i from the RU at hop i+1”.

Regarding Claim 6, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the first feedback is determined to be received and the first RU is an (i-1)th hop of n hops for the data where i < n-1, and the first feedback includes information indicating whether the data is received at an RU at hop i from the RU at hop i+1, and when the data is unsuccessfully received at the RU at hop i from the RU at hop i+1, the first feedback further includes information indicating whether the RU at hop i received feedback from the RU at hop i+1, and the feedback received at the RU at hop i from the RU at hop i+1 when feedback is received at the RU at hop i from the RU at hop i+1”.

Regarding Claim 10, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the configuration for relaying or repeating the data received from the second RU to the receiving unit further comprises an indication of a number of bits b for receiving the first feedback, the transmitted second feedback comprising one of b+1 bits or b+2 bits”.

Regarding Claim 15, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the first feedback is determined to be received and the first RU is an (i-1)th hop of n hops for the data where i < n-1, and the first feedback includes whether an RU at hop i received feedback from an RU at hop i+1, the feedback received at the RU at hop i from the RU at hop i+1 when feedback is received at the RU at hop i from the RU at hop i+1, and whether the data is received at the RU at hop i from the RU at hop i+1”.

Regarding Claim 16, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the first feedback is determined to be received and the first RU is an (i-1)th hop of n hops for the data where i < n-1, and the first feedback includes information indicating whether the data is received at an RU at hop i from the RU at hop i+1, and when the data is unsuccessfully received at the RU at hop i from the RU at hop i+1, the first feedback further includes information indicating whether the RU at hop i received feedback from the RU at hop i+1, and the feedback received at the RU at hop i from the RU at hop i+1 when feedback is received at the RU at hop i from the RU at hop i+1.”.

Regarding Claim 20, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the configuration for relaying or repeating the data received from the second RU to the receiving unit further comprises an indication of a number of bits b for receiving the first feedback, the transmitted second feedback comprising one of b+1 bits or b+2 bits”.

Regarding Claim 25, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the first feedback is determined to be received and the first RU is an (i-1)th hop of n hops for the data where i < n-1, and the first feedback includes whether an RU at hop i received feedback from an RU at hop i+1, the feedback received at the RU at hop i from the RU at hop i+1 when feedback is received at the RU at hop i from the RU at hop i+1, and whether the data is received at the RU at hop i from the RU at hop i+1”.

Regarding Claim 26, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the first feedback is determined to be received and the first RU is an (i-1)th hop of n hops for the data where i < n-1, and the first feedback includes information indicating whether the data is received at an RU at hop i from the RU at hop i+1, and when the data is unsuccessfully received at the RU at hop i from the RU at hop i+1, the first feedback further includes information indicating whether the RU at hop i received feedback from the RU at hop i+1, and the feedback received at the RU at hop i from the RU at hop i+1 when feedback is received at the RU at hop i from the RU at hop i+1”.

Regarding Claim 29, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the configuration for relaying or repeating the data received from the second RU to the receiving unit further comprises an indication of a number of bits b for receiving the first feedback, the transmitted second feedback comprising one of b+1 bits or b+2 bits”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Sept 06, 2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414